       Case 2:20-cv-01050-MV-CG Document 23 Filed 12/16/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ANTONIO AGUIRRE CHAVEZ, et al.,

             Plaintiffs,

v.                                                       CV No. 20-1050 MV/CG

WPX ENERGY PERMIAN, LLC, et al.,

             Defendants.

                                 SCHEDULING ORDER

      THIS MATTER is before the Court on the Rule 16 Scheduling Conference, held

on December 15, 2020, and the parties’ Joint Status Report and Provisional Discovery

Plan, (Doc. 10), filed December 8, 2020. The Court adopts the Joint Status Report and

Provisional Discovery Plan, (Doc. 10), as an Order of the Court as modified below.

      In accordance with the Civil Justice Expense and Delay Reduction Plan adopted

in compliance with the Civil Justice Reform Act, and pursuant to Title 28 U.S.C. §

473(a)(1), this case is assigned to a 180-day discovery track. Accordingly, the Court

sets the following case management deadlines:

      i.     Plaintiff to join additional parties and

             to amend the pleadings by:                                    January 14, 2021

      ii.    Defendants to join additional parties and

             to amend the pleadings by:                                    February 16, 2021

      iii.   Plaintiff to identify in writing any expert witness to be

             used by Plaintiff at trial and to provide expert reports

             pursuant to Fed. R. Civ. P. 26(a)(2)(B) by:                     March 15, 2021

      iv.    All other parties to identify in writing any expert witness
       Case 2:20-cv-01050-MV-CG Document 23 Filed 12/16/20 Page 2 of 4




               to be used by such parties at trial and to provide expert

               reports pursuant to Fed. R. Civ. P. 26(a)(2)(B) by:          April 14, 2021

       v.      Termination date for discovery:                              June 14, 2021

       vi.     Motions relating to discovery (including, but not

               limited to, motions to compel and motions for

               protective order) to be filed with the Court and

               served on opposing parties by:                                 July 6, 2021

       vii.    Pretrial motions, other than discovery motions,

               shall be filed with the Court and served on the

               opposing party by 1:                                          July 16, 2021

       viii.   Final Pretrial Order: Plaintiff to Defendants by:           August 31, 2021

                                      Defendants to the Court by:    September 14, 2021

       Before moving for an order relating to discovery, the parties may request a

conference with the Court in an attempt to resolve the dispute. Service of interrogatories

or requests for production shall be considered timely only if the responses are due prior

to the deadline. A notice to take deposition shall be considered timely only if the

deposition takes place prior to the deadline. The pendency of dispositive motions shall

not stay discovery. See D.N.M.LR-Civ. 7 for motion practice requirements and timing of

responses and replies. This deadline shall not be construed to extend the twenty-day

time limit in D.N.M.LR-Civ. 26.6.




1 This deadline applies to motions related to the admissibility of experts or expert
testimony that may require a Daubert hearing, but otherwise does not apply to motions
in limine. The Court will set a motions in limine deadline in a separate order.
                                              2
       Case 2:20-cv-01050-MV-CG Document 23 Filed 12/16/20 Page 3 of 4




       Any pretrial motions, other than discovery motions, filed after the above dates

shall, in the discretion of the Court, be considered untimely. If documents are attached

as exhibits to motions, affidavits or briefs, those parts of the exhibits that counsel want

to bring to the attention of the Court must be highlighted in accordance with D.N.M.LR-

Civ. 10.6. See D.N.M.LR-Civ. 7 for motion practice requirements and timing of

responses and replies.

       Counsel are directed that the Pretrial Order will provide that no witnesses except

rebuttal witnesses whose testimony cannot be anticipated, will be permitted to testify

unless the name of the witness is furnished to the Court and opposing counsel no later

than thirty (30) days prior to the time set for trial. Any exceptions thereto must be upon

order of the Court for good cause shown.

       Discovery shall not be reopened, nor shall case management deadlines be

modified, except by an order of the Court upon a showing of good cause. This deadline

shall be construed to require that discovery be completed on or before the above date.

       The Court further sets the following discovery parameters:

       i.     Maximum of 25 Interrogatories by each party;

       ii.    Maximum of 25 Requests for Production by each party to any other party;

       iii.   Maximum of 25 Requests for Admission by each party to any other party;

       iv.    Maximum of 15 depositions by each party; and,

       v.     Depositions are limited to 7 hours, unless extended by agreement of the

              parties.

       Service of interrogatories or requests for production shall be considered timely

only if the responses are due prior to the deadline. A notice to take deposition shall be


                                             3
       Case 2:20-cv-01050-MV-CG Document 23 Filed 12/16/20 Page 4 of 4




considered timely only if the deposition takes place prior to the deadline. The pendency

of dispositive motions shall not stay discovery.

       Parties may not modify case management deadlines on their own. Good cause

must be shown and the Court’s express, written approval obtained for any modification

of the case management deadlines set forth herein. Any requests for additional

discovery must be submitted to the Court by motion before the discovery deadline

expires.

       IT IS SO ORDERED.


                                   _______________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             4
